Ostrander, J.
(after stating the facts). The plaintiff assigns seven errors, none of which are mentioned in the brief. The argument, in the brief, is, in substance and effect, that the court should either refuse to further adhere to the doctrine announced in Hargreaves v. Deacon, 25 Mich. 1, Ryan v. Towar, 128 Mich. 463 (87 N. W. 644, 55 L. R. A. 310, 92 Am. St. Rep. 481), Peninsular Trust Co. v. City of Grand Rapids, 131 Mich. *56571 (92 N. W. 38), and restated and elaborated in Iamurri v. Saginaw City Gas. Co., 148 Mich. 27 (111 N. W. 884), and in other decisions of the court, or should find in the facts,' notably in the fact that the turntable was so close to the private road heretofore described, room for the application of a different doctrine. It is admitted that plaintiff’s intestate was a trespasser and was injured while committing a trespass. She was upon private property and was making use of the structure and apparatus found thereon for her own pleasure. What was there was not dangerous to her or to others unless interfered with. To use it, the plaintiff’s intestate and those who were with her were obliged to interfere with the structure, to remove the fastening which kept it in position and to set the turntable in motion. It is not and it cannot be claimed that the proximity of the structure to the highway had anything to do with — in any manner influenced —the conduct of plaintiff’s intestate. It is not and cannot be contended that she did not understand that the use made of the structure was dangerous. We find in the facts no reason for considering the case one to be governed by a rule different from the one announced in the decisions referred to. To the rule itself we adhere.
The judgment is affirmed, with costs of both courts.
■ Hooker, Moore, McAlvay, and Blair, JJ., concurred.